DETAILED ACTION
This is responsive to the application filed 11 January 2021.
Claims 1-17 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 16 objected to because of the following informalities: in line 5, claim 8 recites the limitation “a preset number of sentence” is believed to be a typographical error for ‘a preset number of sentences’.  Claim 16 suffers from a similar deficiency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-13 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In claims 1, 9 and 17, the limitations splitting an article paragraph determined according to search information into multiple sentences, and determining a relationship between the sentences according to attributes of the sentences; determining a sentence representation corresponding to each of the sentences according to the relationship between the sentences; and determining a target sentence according to the sentence representations of the sentences and the search information, and determining a target content according to the target sentence, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. 
That is, other than reciting an “electronic device, comprising: at least one processor; and a memory communicatively connected to the at least one processor; wherein the memory is stored with instructions executable by the at least one processor, and the instructions are executed by the at least one processor” (claim 9) and a “non-transitory computer readable storage medium stored with computer instructions” (claim 17) nothing in the claims precludes the steps from practically being performed in the mind. For example, a person may divide a paragraph into its constituent sentences, determine a sentence representation corresponding to each of the sentences according to relationship between the sentences; and determine a target sentence (e.g. a summary) according to the sentence representations of the sentences and the search information, and determine a target content according to the target sentence.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – an “electronic device, comprising: at least one processor; and a memory communicatively connected to the at least one processor; wherein the memory is stored with instructions executable by the at least one processor, and the instructions are executed by the at least one processor” (claim 9) and a “non-transitory computer readable storage medium stored with computer instructions” (claim 17) which are recited at a high-level of generality (i.e., as generic processors performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer components.. The claims are therefore directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As stated above, the claims recite the additional limitations of an “electronic device, comprising: at least one processor; and a memory communicatively connected to the at least one processor; wherein the memory is stored with instructions executable by the at least one processor, and the instructions are executed by the at least one processor” (claim 9) and a “non-transitory computer readable storage medium stored with computer instructions” (claim 17). However, these are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications (see Applicant’s specification [0142]-[0145]). Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The claims also recite the additional element “displaying the determined related sample sentence”. This limitation represents the extra-solution activity of displaying data which is a well-understood, routine and conventional activity. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. 
The dependent claims recite:
wherein the determining a relationship between the sentences according to attributes of the sentences comprises: obtaining an entity comprised in a sentence; and determining a first relationship between the sentences according to a corresponding degree of overlap of entities between the sentences;
wherein the determining a relationship between the sentences according to attributes of the sentences comprises: determining position labels of the sentences in the article paragraph, and determining a second relationship between the sentences according to the position labels;
wherein the determining a relationship between the sentences according to attributes of the sentences comprises: determining a sentence vector corresponding to each of the sentences, and determining a third relationship between the sentences according to the sentence vector;
wherein the determining a relationship between the sentences according to attributes of the sentences comprises: determining an influence weight between the sentences according to a preset rule, and determining an attention of other sentences to a sentence according to the influence weight corresponding to the sentence;
wherein the determining a target sentence according to the sentence; or representations of the sentences and the search information comprises: determining a matching degree according to the sentence representations and the search information; and determining a preset number of sentence with highest matching degree as the target sentence.
The additional recited limitations further narrow the steps of the independent claims without however providing “a practical application of” or "significantly more than" the underlying “Mental Processes” abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seuss (US PGPub 2019/0129942) in view of Shi et al. (US PGPub 2009/0106203).
Claim 1:
Seuss discloses a method for determining a target content, comprising: 
splitting an article determined according to search information into multiple sentences (“the sentences in a document can be screened by their structure and linguistic characteristics to identify those that may be good candidates for inclusion in an automated summary”, [0007], see also “topical documents may be identified in response to a query submitted to a search engine”, [0043]), and 
determining a relationship between the sentences according to attributes of the sentences (“A relationship between one sentence and another can be identified and weighed according to the number of features that the sentences have in common. In this manner, relationships among every pair of sentences in the document can be measured”, [0008]); 
determining a sentence representation corresponding to each of the sentences according to the relationship between the sentences (“In this manner, relationships among every pair of sentences in the document can be measured and stored by the computer in a graph data structure”, [0008]); and 
determining a target sentence according to the sentence representations of the sentences and the search information, and determining a target content according to the target sentence (“The most important sentences in the document for purposes of generating a summary can then be identified according to each sentence's “relatedness” to other sentences. Relatedness may be determined by the number and/or strength of relationships between a given sentence and the other sentences in the document, as well as the importance of a feature represented by a relationship. For example, a sentence that includes three features (e.g., topics) may be highly related to a number of other sentences that also reference one or more of those features, particularly where one or more of the topics have been determined to be of particular interest by either the automated process or a human operator”, [0008]).
Seuss does not explicitly disclose wherein splitting an article determined into multiple sentences step involves splitting a paragraph.
In a similar system splitting an article determined according to search information into multiple sentences, Shi discloses wherein the splitting step involves splitting paragraph (“a Sentence Boundary Detection block 40 splits selected paragraphs 13 into sentences”, [0043]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of splitting paragraphs in Seuss’s article because sentences in articles are usually grouped using paragraphs.
Claim 2:
Seuss in view of Shi discloses the method according to claim 1, wherein the determining a relationship between the sentences according to attributes of the sentences comprises: obtaining an entity comprised in a sentence; and determining a first relationship between the sentences according to a corresponding degree of overlap of entities between the sentences (Seuss, “the presence of an edge between two candidate summary sentences may indicate that the two sentences contain some number of overlapping (i.e., common) content features”, [0035]).
Claim 3:
Seuss in view of Shi discloses the method according to claim 1, wherein the determining a relationship between the sentences according to attributes of the sentences comprises: determining position labels of the sentences in the article paragraph, and determining a second relationship between the sentences according to the position labels (Seuss, [0009]).
Claim 4:
Seuss in view of Shi discloses the method according to claim 1, wherein the determining a relationship between the sentences according to attributes of the sentences comprises: determining a sentence vector (features (e.g., topics or syntactic structures)) corresponding to each of the sentences, and determining a third relationship between the sentences according to the sentence vector (Seuss, [0008]).
Claim 5:
Seuss in view of Shi discloses the method according to claim 1, wherein the determining a relationship between the sentences according to attributes of the sentences comprises: determining an influence weight between the sentences according to a preset rule, and determining an attention of other sentences to a sentence according to the influence weight corresponding to the sentence (Seuss, “The most important sentences in the document for purposes of generating a summary can then be identified according to each sentence's “relatedness” to other sentences. Relatedness may be determined by the number and/or strength of relationships between a given sentence and the other sentences in the document, as well as the importance of a feature represented by a relationship”, [0008]).
Claim 8:
Seuss in view of Shi discloses the method according to claim 1, wherein the determining a target sentence according to the sentence representations of the sentences and the search information comprises: determining a matching degree (prestige) according to the sentence representations and the search information; and determining a preset number of sentence with highest matching degree as the target sentence (Seuss, [0037]).
	Claims 9-13 and 16:
	Seuss in view of Shi discloses an electronic device, comprising: at least one processor; and a memory communicatively connected to the at least one processor; wherein the memory is stored with instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor (Seuss, [0021]) to execute the steps of process claims 1-5 and 8 as shown above.
Claim 17:
Seuss in view of Shi discloses a non-transitory computer readable storage medium stored with computer instructions, wherein the computer instructions are configured to enable a computer (Seuss, [0021]) to execute the method according to claim 1 as shown above.

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seuss (US PGPub 2019/0129942) in view of Shi et al. (US PGPub 2009/0106203) and Svore et al. (USPN 8,271,502).
Claim 6:
Seuss in view of Shi discloses the method according to claim 1, wherein the determining a sentence representation corresponding to each of the sentences according to the relationship between the sentences comprises: determining a relationship graph corresponding to the relationship according to the relationship between the sentences ([0035]); and determining a sentence representation of each of the sentences in the relationship graph ([0035]).
Seuss in view of Shi does not explicitly disclose determining the sentence representations through a preset neural network.
In a system summarizing documents similarly to Seuss’, Svore discloses determining sentence representations through a preset neural network (“determining the sentence representations through a preset neural network”, col. 7, lines 1-15, see also Fig. 3, step 310).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of determining Seuss’ sentence representations through a preset neural network because neural networks represent a well-known standard for modeling such a process (see Svore, col. 7, lines 1-15).
Claim 7:
Seuss in view of Shi and Svore discloses the method according to claim 6, wherein if the number of the relationship graph is greater than 1; wherein after the determining a sentence representation of each of the sentences in the relationship graph through a preset neural network, the method further comprises: splicing (assembling) the sentence representations corresponding to the sentences to obtain a complete representation corresponding to the sentences (Seuss, [0009]).
Claims 14-15:
	Seuss in view of Shi and Svore discloses an electronic device, comprising: at least one processor; and a memory communicatively connected to the at least one processor; wherein the memory is stored with instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor (Seuss, [0021]) to execute the steps of process claims 6-7 as shown above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Su et al. (US PGPub 2021/0056571) discloses a method for determining a summary of user-generated content. In an embodiment, the method includes: determining a plurality of sequentially arranged sentences included in user-generated content; then, determining a quality score of each sentence; and finally, determining a sentence group having the highest quality score as a summary of the user-generated content according to a constraint condition of a maximum summary character length and the quality score of each sentence, where sentences included in the sentence group are consecutive.
Soubbotin (US PGPub 2012/0278300) discloses a method for searching multiple documents on a computer system includes steps for sending a query to a system core where the query is passed to a search component for searching the documents. The system core in turn receives results from the search component indicating related documents to the query and passes to a summarization component a specified number of the results. The summarization component processes related documents corresponding to the specified number of results to produce a multi-document summary. The system core receives the summary from the summarization component. The multi-document summary is received from the system core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/            Primary Examiner, Art Unit 2657